Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/22 has been entered. 
Status of Claims
Applicant’s reply filed on 9/26/22 is acknowledged.  Claims 3-4, 7-10, 12, 14-15, 18-19, 21-24, 26-29, 31-33, 39-40, and 43-45 were canceled.  Claims 46-47 were added.  Claims 16-17, 20, 25, 30, 34-38, 41 and 42 were withdrawn without traverse in the reply filed on 5/7/21.  Claims 1-2, 5-6, 11, 13, 46 and 47 are under examination. 
Response to Reply
Claim Rejections - 35 USC § 112
With regard to the “vortex” limitation in claims 1 and 13, because the vortex, in light of the specification, appears to be a function and/or intended use of fluid in the microfluidic chip, which is a non-structural limitation, the Office will give the claim language the appropriate weight and interpret the claim language as intended use and/or functional claim language. 
In light of applicant’s claim amendment, the prior rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn; and new rejections follow.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 46 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is rejected because “the flow rate of solution” raises an antecedent basis issue.  
Claims 46 and 47 are rejected because “the microfluidic channel” raises an antecedent basis issue.  The Office recommends amending “the microfluidic channel” to “the at least one microfluidic channel”.
Claim Interpretation
The Office asserts that terms and phrases like “for” constitutes a recitation of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “for” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 
	Prior Art Rejections
In light of applicant’s claim amendments and arguments, the prior art rejections are withdrawn, and new rejections follow.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 11, 13, 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Sollier et al. (“Sollier et al.,” Size-selective collection of circulating tumor cells, 2013, newly cited) in view of Toner (US Pub. No. 2011/0294187, previously cited).
As to claim 1, Sollier discloses a microfluidic chip for isolating cells or particles from a fluid (e.g., vortex chip, fig. 1 on p. 66 et seq.), the microfluidic chip comprising: a rigid substrate (e.g., chip, p. 66 et seq.) made from materials, which include glass and polydimethylsiloxane (PDMS) (e.g., p. 66 et seq.); and at least one microfluidic channel (e.g., p. 66 et seq.) disposed in the substrate between an inlet and an outlet and having a length (e.g., fig. 1 on p. 66 et seq.), the at least one microfluidic channel comprising at least one expansion region (e.g., at least one reservoir or vortices in fig. 1) disposed along the length of the channel in which a vortex forms in response to fluid through the at least one microfluidic channel (e.g., p. 66 et seq.), the at least one expansion region comprising a first expansion region (e.g., the first reservoir or vortex in fig. 3), the at least one microfluidic channel having a runway distance between the inlet and the first expansion region, wherein the runway distance is from 0.1 mm to 10 mm.  See  (see Lc = 4mm in fig. 1; and section 4.1 on p. 68 et seq.).
Regarding claim 1, while Sollier discloses a rigid chip made from materials, which include glass and PDMS on e.g., p. 66 et seq., Sollier does not specifically disclose the chip is made of, for example, poly(methyl methacrylate) (PMMA).  Toner discloses in FIG. 1, a microfluidic device 100 having grooves 135, 140 extending into one of the walls defining a channel 115 of the device 100. In some implementations, a microfluidic device 100 can include an upper substrate 105 bonded to a lower substrate 110, each of which can be fabricated using an appropriate material. For example, the upper substrate 105 can be fabricated using an elastomer such as, for example, polydimethylsiloxane (PDMS), and the lower substrate can be fabricated using glass, PDMS, or another elastomer. Alternatively, or in addition, the substrates can be manufactured using plastics such as, for example, polymethylmethacrylate (PMMA), polycarbonate, cyclic olefin copolymer (COC), and the like. In general, the materials selected to fabricate the upper and lower substrates can be easy to manufacture, for example, easy to etch, and can offer optical properties that facilitate ease of testing, for example, can be optically clear, and can be non-toxic so as to not negatively affect the cells attached to the substrate. In addition, the materials are preferred to exhibit no or limited autofluorescence. Further, the materials can be easy to functionalize so that analytes can be attached to the substrate. Furthermore, the materials can be mechanically strong to provide strength to the microfluidic device 100. The upper substrate 105 can be securely fastened to the lower substrate 110, with a micro-channel formed between them.  See e.g., [0049] et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the material of the chip for PMMA, for example, because it would easy to utilize an alternative material, such as PMMA, that provides similar benefits, which are known in the art to be easy to manufacture, for example, easy to etch; can offer optical properties that facilitate ease of testing, for example, can be optically clear; can be non-toxic so as to not negatively affect the cells attached to the substrate; can exhibit no or limited autofluorescence; and can be easy to functionalize so that analytes can be attached to the substrate (e.g., [0049] et seq. of Toner). 
As to claim 2, see claim 1 above. 
As to claims 6 and 11, see e.g., fig. 1 on p. 66, section 3.1 et seq.  
As to claim 13, see claim 1 above for the microfluidic chip; see section 3.2 on p. 66 et seq. for the flowing, capturing, and releasing steps; and section 3.6 for the diameter of the CTCs. 
As to claims 46 and 47, see flow rates in section 3.3 on p. 67 and section 4.1 on p. 68. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sollier in view of Toner, as applied to claim 1 above, and further in view of Facer et al. (“Facer,” US Pub. No. 2009/0257920, previously cited).
See Sollier and Toner supra.
As to claim 5, while the modified Sollier discloses the claimed rigid substrate, the modified Sollier does not specifically disclose a Young’s modulus of at least about 50 MPa.  Facer discloses in e.g., [0068], a non-exclusive list of elastomeric materials, which may be utilized in connection with the present invention, include PMMA.  The elasticity exhibited by elastomeric materials may be characterized by a Young's modulus.  In some cases, materials can have a Young's modulus of about 100 MPA (megapascals) or less. In other embodiments, the Young's modulus of the material is about 75 MPA or less, about 50 MPa or less, about 25 MPa or less, about 10 MPa or less, about 8 MPa or less, about 5 MPa or less, or about 2 MPa or less.  See e.g., [0069].  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a material with a specific Young’s modulus range because it would provide the necessary elastic property to successfully achieve the needs of a particular application (e.g., [0069] of Facer). 
Response to Arguments
Applicant’s arguments, see p. 10-19, filed 9/26/22, with respect to the rejection(s) of claim(s) 1, 2, 5-6, 11 and 13 under the previous rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new ground(s) of rejections are made in view of Sollier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



12/2/2022